Citation Nr: 1214658	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  06-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.

2.  Entitlement to increases in the ratings assigned for the Veteran's service connected psychiatric disability (currently assigned "staged" ratings of 30 percent prior to April 5, 2010 and 70 percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2002 to April 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted her service connection for adjustment disorder with depressed mood, rated 30 percent, effective May 1, 2005, and denied service connection for cervical dysplasia.  In September 2009, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In March 2010, the Board remanded the case for additional development.  On remand, a September 2010 rating decision increased the rating for the psychiatric disability (recharacterized as generalized anxiety disorder) to 70 percent, effective April 5, 2010.  The issue has been recharacterized to reflect that staged ratings are assigned, and that both "stages" remain on appeal (and that the disability has been variously diagnosed).  


FINDINGS OF FACT

1.  It is not shown that the Veteran currently has, or during the pendency of this claim has had, cervical dysplasia.  

2.  Throughout prior to April 5, 2010 the Veteran's service connected psychiatric disability is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood were not shown.

3.  At no time since April 5, 2010 is the Veteran's psychiatric disability shown to have been manifested by symptoms of such nature and severity as to be productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Service connection for cervical dysplasia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The Veteran's service connected psychiatric disability warrants a staged increased (to 50 percent, but no higher) rating prior to April 5, 2010; a rating in excess of 70 percent from that date is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A December 2008 letter explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  It also informed the appellant of disability rating and effective date criteria.  While she did not receive adequate notice prior to the initial rating decision, a September 2010 supplemental statement of the case (SSOC) readjudicated the matter after notice was given, and the appellant and her representative had opportunity to respond.  See Prickett v. Nicholson 20Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).

The appeal for an increased rating involves the initial rating assigned with an award of service connection.  As the rating decision on appeal assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application is no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  The Veteran has had ample opportunity to respond/supplement the record.  Prejudice from a notice error/omission is not alleged.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues.").

The Veteran's service treatment records (STRs) and postservice VA and private treatment records have been secured.  She was examined in connection with these claims in February 2005 (pre-separation), March 2006, February 2009, and April 2010.  The Board notes that its March 2010 remand tentatively (based on what was found in records also sought in the remand) requested an examination to assess the Veteran for cervical dysplasia.  As the condition under which the examination was to be deemed necessary (findings on a post-Travel Board hearing suggesting the presence of such disability) was not shown, an examination was not necessary.  [The Board notes that the October 2009 gynecological evaluation identified at the Travel Board hearing-the report of which was secured- served the purpose of the tentative examination.]  The medical record is adequate for rating purposes (all findings necessary for consideration of applicable criteria are noted, and VA examiners have expressed familiarity with the Veteran's pertinent medical history).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection for Cervical Dysplasia

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances lay, evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An October 2003 STR shows the Veteran was seen with complaints of intermittent vaginal bleeding for two months, considered most likely due to her prescription for Depo-Provera [a contraceptive].  On November 2003 routine gynecological evaluation she related that her menstrual cycles were irregular and that there was an abnormal change in her menses.  The impression was normal gynecologic examination.  A November 2003 laboratory study revealed the Veteran had moderate to severe dysplasia.  A February 2004 laboratory report lists diagnoses of endocervix (curettage): rare fragments of benign endocervical glands; cervix (biopsy): moderate dysplasia, cervical intraepithelial neoplasia II (CIN II), involving superficial endocervical glands; cervix (biopsy): chronic cervicitis and squamous metaplasia, and negative for intraepithelial lesion or malignancy.

A March 2004 laboratory report notes the Veteran's clinical diagnosis and history of a CIN II, and high-grade squamous intraepithelial lesion (HGSIL) Pap.  She underwent a loop electrosurgical excision procedure (LEEP) and endocervical curettage.  The diagnoses were extensive human papilloma virus (HPV), effect seen at margins of excision; focal moderate dysplasia not seen at margins of excision; reactive squamous changes, and mucus, endocervical cells not identified.  

In November 2004 the Veteran was seen for a follow-up visit for an atypical squamous cell of undetermined significance.  On examination there were no lesions or discharge of the external genitals, the vagina was pink with no lesions and the cervix was pink, there was moderate white discharge with no lesions or bleeding.  The assessment was normal gynecological examination (GYN).  The laboratory report notes that assessment of  cervical cytologic material found endocervical transformation zone component present; the study was negative for intraepithelial lesion or malignancy.  

The Veteran's claim of service connection for a cervix disorder was filed in January 2005 (prior to her separation from service).  On February 2005 service separation examination she described her overall health as worse and reported (and the examiner noted) that she had experienced abnormal bleeding, abnormal Paps and colposcopy and LEEP procedures.  On later (post separation examination) February 2005 repeat follow-up examination, it was noted that the Veteran's menstrual cycles were regular, and she had cramping with the cycles.  The impression was normal gynecological examination.  

On February 2005 pre-separation VA (QTC) examination, the Veteran reported that she had suffered from abnormal cervical cells since 2003.  She stated that her menses were regular and she suffered from heavy bleeding since 2003, which could be controlled by treatment.  She reported that her treatment included a colposcopy, LEEP and Pap smears (for monitoring) every four months.  She declined a pelvic examination (as she had just had one recently), and indicated that she would forward the report [of the recent examination}.  There was no diagnosis given.

On March 2006 VA (QTC) examination the Veteran reported that she suffered from cervical dysplasia post LEEP.  She stated that her menstruation cycle was irregular and she had irregular periods.  She has had pelvic pain, and dysmenorrhea.  Pelvic examination revealed normal findings.  A pap smear was interpreted as within normal limits.  The examiner noted that there was no diagnosis regarding the claimed post LEEP cervical dysplasia because the condition had resolved.

August 2008 VA outpatient treatment records show the Veteran was seen for an annual Pap smear and pelvic examination.  She reported a history of abnormal Pap smears in 2004 and 2005.  Gynecological evaluation was normal.  Laboratory findings were negative for intraepithelial lesion or malignancy.  The assessment was history of abnormal Pap smears, post LEEP 2004-2005.

At the September 2009 Travel Board hearing the Veteran indicated that she had continuing gynecological problems/complications related to cervical dysplasia.  She testified that she was scheduled for a VA gynecological consultation on September 9, 2009 (a week after the hearing).  Consequently, the Board remanded this claim to secure copies of the Veteran's gynecological treatment/evaluation records, and specifically the report of the scheduled gynecological evaluation (and if then indicated, i.e. consultation findings suggested presence of cervical dysplasia, a VA examination.)  

The record shows that the Veteran's scheduled gynecological evaluation actually took place in October 2009 she was seen for her annual Pap smear and pelvic examination.  She reported that her last menstrual period was September 9, 2009 and that her August 2008 Pap smear was normal.  Gynecological examination was normal.  The assessment was history of abnormal Pap smears, post LEEP 2004-2005, normal Pap- HPV since.  

[The Board observes that inasmuch as the October 2009 gynecological evaluation was complete, and provided no suggestion of recurrence of cervical dysplasia, an examination for such was not necessary-and was not sought.]  This procedure was fully responsive to the Board's remand instructions.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (cervical dysplasia).  
In the absence of proof of such disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

While the Veteran's STRs show that she had such disability in service, and underwent LEEP to remove the abnormal cells, the disability resolved with the treatment; it was not found on the various service department and VA examinations just prior to discharge.  Furthermore, there is no objective postservice evidence of such disability (or suggesting its presence).  A March 2006 private (on behalf of VA) examiner stated that there was no diagnosis of such disability because it had resolved.  Subsequent treatment records and examination/gynecological consultation reports have not revealed any findings suggesting recurrence of cervical dysplasia.  Notably, at her Travel Board hearing the Veteran reported ongoing complaints, and identified an upcoming gynecological evaluation.  The Board's remand requested that the report of such evaluation be secured.  The evaluation, to include diagnostic studies (conducted in October 2009) was entirely normal.

The Veteran's allegation that she has cervical dysplasia (based on her perception that symptoms she experiences are associated with such disability), is not competent evidence.  "Lay testimony is competent to establish the presence of observable symptomatology but is not competent to prove that which would require specialized knowledge or training."  Jandreau v. Shinseki, 23 Vet. App. 12, 15 (2009).  The diagnosis of cervical dysplasia is made based on clinical evaluation and diagnostic studies, and is beyond the scope of lay observation.  The Veteran does not cite to any clinical findings that support that she now has cervical dysplasia, nor has she submitted any medical literature supporting  that her complaints alone (in the absence of supporting clinical findings) would be sufficient to establish such diagnosis.  

As it is not shown that the Veteran currently has (or at any time during the pendency of this claim/appeal has had) cervical dysplasia, she has not satisfied the threshold requirement for establishing service connection for such disability.  Without competent evidence of a current disability of cervical dysplasia, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied. 



Rating for Variously Diagnosed Psychiatric Disability

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

As is noted above, the rating decision on appeal granted the Veteran service connection for adjustment disorder with depressed mood rated 30 percent, effective May 1, 2005.  An interim (post Board remand) rating decision increased the rating for the disability (recharacterized as generalized anxiety disorder) to 70 percent, effective April 5, 2010 (the date of an examination scheduled pursuant to the Board's remand.  Significantly, while the Code under which an adjustment disorder is rated is Code 9440, and anxiety disorders are rated under Codes 9400, 9413, all such ratings are based on application of the same general rating formula for mental disorders in § 4.130.  

It is also noteworthy that caselaw provides that where there are various diagnose of psychiatric disabilities (both service connected and nonservice-connected), and it is not possible to distinguish symptoms due to the service connected disability from those due to the nonservice-connected disability, under 38 C.F.R. § 3.102, all symptoms should be considered in rating the service-connected entity.  Here, no clinician has distinguished between disability due to the Veteran's service connected adjustment/anxiety disorder and any other nonservice-connected psychiatric disability diagnosed, and for the limited purpose of this decision, the Board will consider all psychiatric symptoms shown in determining the rating for the service connected psychiatric disability.   See Mittleider v. West, 11 Vet. App. 181 (1998).

Under the General Rating Formula for Mental Disorder, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 reflects that there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 41-50 reflects that there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  A score of 61-70 is appropriate for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed.1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including regarding the degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the RO has assigned "staged" ratings as noted above, an each "stage" will be addressed in turn.

On February 2005 pre-service-discharge VA (QTC) examination, the Veteran reported that her psychiatric symptoms began in 2004; she reported that she had nightmares, and had difficulty falling, and staying, asleep.  She had constant symptoms of crying, and feeling unwanted, hopelessness and insignificance.  She stated that her ability to perform daily functions was impaired.  Her mind continually raced with thoughts of how she should act in order to avoid being charged with another military offense.  

On mental status examination, she was oriented within normal limits.  Her appearance, behavior, and hygiene were appropriate.  Her affect and mood were abnormal with depressed mood, but the depression did not affect her ability to function independently and effectively.  Communications were abnormal as she would, at times, get very defensive.  Her speech was within normal limits.  She reported having 10 to 15 panic attacks per month, with each episode lasting three to four hours.  The attacks involved pounding chest, flushed face, and excessive sweating.  She did not have delusions, hallucinations, or obsessional rituals.  Her thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  She did not have suicidal or homicidal ideations.  The examiner found the Veteran mentally capable of managing benefit payments in her own best interest.  Mentally, she occasionally had some interference in performing activities of daily living because of poor socialization.  She had decreased motivation for exercise and cleaning her apartment.  She had difficulty establishing and maintaining effective work and social relationships because she isolated herself.  She had no difficulty understanding commands.  She appeared to pose no threat of persistent danger or injury to self or others.  The diagnosis under Axis I was adjustment disorder with depressed mood.  A GAF score of 54 was assigned.  

2005 to 2007 Vet Center mental health treatment records show that the Veteran received treatment for a diagnosis of chronic PTSD with secondary severe depression.  A March 2007 letter by a Vet Center psychiatrist notes that the Veteran had symptoms of severe depression, intrusive thoughts, nightmares, intense psychological distress, intense physical reactivity upon exposure to triggers, avoidance of reminders of her trauma, markedly diminished interest in significant activities, restricted range of affect, feeling detached from others, sleep disturbance, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The psychiatrist noted that although the Veteran had been able to work, her difficulties with concentration and excessive irritability had necessitated some accommodation on the part of her supervisor.  Her avoidance behaviors were extreme, for example, she would shop for groceries at times when the store was not busy, and she would spend time alone in her apartment.  She had panic attacks when reminded or cued to circumstances that resembled her trauma.  The panic attacks would occur about 10 to 15 times a month, and were disabling.  She attempted to cope by obsessive cleaning of her apartment and by going to bed and sleeping (hiding) under the covers.  She had no social life and feared any kind of relationship with others.  
An August 2008 VA mental health admissions evaluation note reveals that she had recently relocated to the area, and as a result had a limited support system, financial concerns, and ill parents whom she now lived with, and cared for.  She reported that she had been struggling with anger, unstable mood (with crying spells), depressed mood, sleep disturbance, poor concentration, and intrusive thoughts/memories of allegations of sexual misconduct.  She had also been having some somatic complaints.  On mental status examination, she was neatly dressed, had good eye contact, grooming, and hygiene.  She was cooperative.  She was oriented times four.  Her mood was sad with tears at times.  She presented a good range of emotions, including brightness when speaking of her animals and painting.  Her affect was inconsistent with what she described at times as if to cover up the severity of her depression.  Her thought processes were organized.  She was able to concentrate.  She had good insight for problems and situations.  Her judgment was fair to good.  It was noted that three days earlier she had thoughts of wanting to die through passive means.  The diagnoses under Axis I were PTSD secondary to MST [mental stress test] of harassment and allegation of sexual misconduct, and depression.  A GAF score of 32 was assigned.

An October 2008 VA psychiatry outpatient progress report notes that the Veteran presented with PTSD symptoms secondary to military harassment starting in 2002.  She reported that she had been struggling with anger and intrusive memories.  She had been planning to participate in the "Debutants program in DC" but thought that she would be asked about her discharge from the military, and would have to "deal again with another rejection."  She denied suicidal or homicidal ideation.  

On mental status examination the Veteran was described as neatly dressed, had good eye contact, and good grooming and hygiene.  She was cooperative.  Her mood was sad with tears at times.  Her affect was inconsistent with what she described at times as if to cover up the severity of her depression.  Her thought processes were organized; she was able to concentrate.  She had no perceptual disturbances.  Her insight was good and her judgment was fair to good.  The diagnoses under Axis I were PTSD secondary to harassment/allegations of sexual misconduct, and adjustment disorder with depressed mood.  A GAF score of 51 was assigned.
A December 2008 VA mental health counseling report notes that the reported that she had been feeling very "stressed-out" due to demands of her parents and sibling antagonism with her brother.  On January 2009 VA psychiatry outpatient visit, the Veteran reported that she was "feeling overwhelmed and depressed."  She stated that her parents and her brother have been very "mean" to her and were not appreciating her efforts to take care of her parents.  For the past two weeks, she had been feeling very low and emotionally very sad.  She had decreased sleep and appetite.  There was no report of suicidal or homicidal ideation.  She did not report symptoms of mania, psychosis, PTSD or phobia.  She reported that she was compliant with her medications.  On examination her hygiene and grooming were fair.  She was cooperative and had good eye contact.  Her mood was anxious, related, and appropriate.  Her affect was full range, of normal intensity and labile.  Her speech was spontaneous, normal rate, rhythm, tone, and volume.  There were no circumstantialities.  A GAF score of 57 was assigned.  

A January 2009 mental health record notes that on November 2009 evaluation by a VA physician (the report of which is not associated with the record) a GAF score of 57 was assigned.

On February 2009 VA examination the Veteran stated that she felt she was emotionally better before relocating to the area because she had socialized more with friends.  Since the move she did little socializing because most of her friends are married, and do not want to socialize without their husbands.  She moved to the area to provide a home for her disabled parents.  She stated that recently she had not been getting along well with them.  On mental status examination, she was fully alert and oriented in all spheres.  Her appearance was neat and clean.  Her speech was normal in rate, rhythm, and volume, and the content was logical and goal directed.  Her mood was depressed about her brother making snide comments to her over the internet (monthly) regarding her military discharge.  She has nightmares about her accusers in the Navy trying to kill her, or about seeing some of her accusers in her nightmare.  She felt irritable with work subordinates.  Her affect was full in range, well related and somewhat tearful when discussing mood and military discharge.  She denied hallucinations and delusions.  There was no evidence of a psychotic process or core.  She related that in January 2009 her employer told her to go to the VA emergency room when she was crying after thinking about being hit by a truck.  She stated that she thinks about killing herself in non-specific ways about five times yearly.  She had no cognitive or memory deficits.  She had normal intelligence, fair insight and unimpaired judgment.  The diagnosis under Axis I was adjustment disorder with depressed mood.  The GAF score assigned was 70.  

The examiner opined that it was less likely than not that the Veteran had an increase in her adjustment disorder with depressed mood in reaction to anything that occurred in the military.  Rather, it was as likely as not that she had a mild increase in her adjustment disorder with depressed mood in reaction to giving up her friends in order to take on the burden of buying a house for her disabled parents in order to provide a home for them.  It was as likely as not that the symptoms of this increase in the adjustment disorder with depressed mood were increased irritability with subordinates at work, increased nightmares, and increased difficulty getting along with her disabled parents.

On June 2009 VA psychiatric follow-up visit, the Veteran reported that her mood was okay but she had been depressed lately due to work circumstances.  She stated that she was not happy in the workplace, as her subordinates have been talking about her and filing complaints.  She stated that she is not sure why she is being targeted as she has tried to be fair and believes herself to be a very kind and generous person.  She stated that she is able to complete her tasks at work, and continues to get above average evaluations from her supervisors.  However the behavior of her co-workers had affected her drive to go to work and at times she hated going to work.  Her sleep had been okay, she was getting six to eight hours of sleep a night.  She has had two nightmares in which people are trying to murder her.  She denied suicidal or homicidal thoughts.  

On mental status examination the Veteran was noted to have good grooming, hygiene, and eye contact.  Her mood appeared euthymic; her affect was of normal range and intensity, and appropriate.  Her speech was normal rate, tone and volume, fluent and spontaneous.  Her thought processes were linear, goal directed, and logical.  There were no delusions, paranoid ideations, obsessions, or compulsions.  Her cognitive abilities were grossly intact.  Her impulse control was good and judgment and insight were intact.  The diagnoses were PTSD secondary to harassment and allegations of sexual misconduct and adjustment disorder with depressed mood.  A GAF score of 61 was assigned.

On August 2009 VA psychiatry outpatient consult, the Veteran reported that she had not been able to sleep for more than three hours for the past week.  She denied suicidal or homicidal thoughts, and stated that she lived for her dog and cat and was hopeful for the future.  On mental status examination she was alert, and oriented in time place and person; she had good grooming, hygiene, and eye contact.  She was cooperative.  Her mood appeared euthymic; her affect was normal range and intensity, and appropriate.  Her speech was normal, verbal, rate, tone, and volume, fluent and spontaneous.  Her thought processes were linear, goal directed, and logical.  She had good impulse control.  Her judgment and insight were intact.  A GAF score of 61 was assigned.

An October 2009 VA psychiatry outpatient progress report notes that the Veteran complained that she continued with difficulty sleeping.  She had an irregular work schedule where she works from 3:00 p.m. to 2:00 a.m. and arrive home around 3:00 a.m..  The physician indicated that the work schedule may have produced the shift in the Veteran's sleeping patterns.  The Veteran stated that because of financial concerns, she could not change her work schedule to a day shift.  On mental status examination, she was alert, oriented in time place and person.  Her grooming, hygiene, and eye contact were good.  Her speech was normal, verbal, rate, tone, and volume, fluent and spontaneous.  She was cooperative.  Her thought processes were linear, goal directed, and logical.  She had no suicidal or homicidal thoughts.  There were no delusions, paranoid ideations, obsessions, or compulsions.  Her cognitive ability was grossly intact; she had good impulse control, and judgment and insight were intact.  

On April 2010 VA examination, the Veteran reported that the events that led to her discharge from the Navy continue to have a devastating effect on every major facet of her post-military life.  She expressed such feelings as "feeling like a failure...hopeless things can improve... complete loss of interest in sex..."  She stated that she felt sad and cry all the time.  She thought about suicide.  She stated that she needed a sleeping pill to sleep through the night.  She tired easily.  Her appetite was low and she had physical problems/back pain that preoccupied her.  She stated that she has had a lot of nightmares of being murdered.  The two people who were her accusers were in her dreams.  She had flashbacks that were triggered when people at work discuss dating co-workers.

On examination, the Veteran was fully alert and oriented in all spheres.  Her mood was labile, sad and anxious.  Her speech varied in rate, rhythm, and volume.  When discussing emotional content she hesitated and became sad, tearful and halting in speech, other times she spoke at a high rate when anxious.  Her content was logical and goal directed.  Her affect was limited in range, and congruent with distressing content.  She denied hallucinations or delusions.  There was no evidence of a psychotic process or core.  She stated "I go back [and] forth on suicidal ideation.  My work knew something was going on so they sent me to the DVA in Feb-March of 2009."  She stated that "caring for her cat was a curb to suicidal thoughts; there were no homicidal ideations or intent.  She had no cognitive deficits.  With respect to insight, she had become aware of temporal and environmental triggers that activate emotional distress.  Regarding judgment, the use of work and inconsistent counseling were suggested as evidence that she needed to deal more directly with issues verbally as well as medically.

The examiner opined that it was more likely than not that the increased evaluation for service connection for "adjustment disorder with depressed mood" was warranted based on the clinical evidence.  While the Veteran has the responsibility of caring for her elderly parents, there is no data to suggest that this normative life stress is a determining factor in her disability issues.  The decline in her functioning and recurrent struggles to adapt in her current social and vocational endeavors seem directly due to her Navy stress that led to her discharge.  It was the examiner's view that the "Adjustment Disorder" diagnosis may not be accurate in the Veteran's current assessment.  While the nature of her original stress did not meet the criteria for "trauma" (not life threatening), the DSM allows the adjustment classification for other types of stressful events.  Therefore, a more valid diagnosis listing was anxiety disorder: restlessness, easily fatigued, muscle tension, irritability, sleep problems, impairment in social, occupational functioning, major depressive disorder, depressive mood much of the day, diminished pleasure, loss of appetite, low energy, insomnia, difficulty concentrating, indecisiveness, and suicidal thoughts.  The diagnoses under Axis I were generalized anxiety disorder and recurrent major depressive disorder.  A GAF score of 35 was assigned.

Addressing each stage of the Veteran's rating for psychiatric disability in turn, the Board finds that for the period prior to April 5, 2010, throughout the evidence reasonably supports the assignment of a 50 percent rating, as the disability picture presented is consistent with occupational and social impairment with reduced reliability and productivity due to such symptoms as, specifically noteworthy in this case, disturbances of motivation and mood and difficulty in establishing and maintaining social relationship.  Evaluation reports and treatment records consistently report her accounts of crying spells (to the extent that she was sent from work to seek emergency treatment).  Also significant (particularly upon her move from the west coast to the Midwest is her inability to establish social relationships/make friends.  She reported panic attacks (more than once a week)(See February 2005 VA examination report.).  

However, a rating in excess of 50 percent was not warranted prior to April 5, 2010.  While she has at times displayed some of the symptoms listed in the criteria for a 70 percent rating (albeit not to the extent commensurate with a 70 percent rating, e.g., panic attacks more than weekly, but less than constant), the disability picture presented is inconsistent with a finding of occupational and social impairment with deficiencies in most areas.  The Board finds very significant that throughout the Veteran has maintained regular employment (apparently including in a supervisory capacity).  And while it has impacted on her mood, she has managed to responsibly take on the role of provider/care-giver to elderly/significantly disabled parents.  These reflect a fairly high level of functioning.   

The GAF scores assigned for this period for the most part are also consistent with, and support, a 50 percent rating.  For the most part they ranged in the 50's, reflecting a moderate level of impairment.  The Board notes an isolated score of 70, which was not assigned for a distinct period of time, and was not accompanied by a description of symptoms showing sustained improvement, and therefore, cannot be considered dispositive (as to the assignment of  a separate, and higher, "staged" rating.  Likewise, the isolated score of 32 noted in August 2008 was unaccompanied by explanation of the score, and was unaccompanied by symptoms of a gravity consistent with such score (e.g., impairment in reality testing, neglect of parents).  Therefore, it also cannot be found dispositive.  

While the evidentiary record reflects that the April 5, 2010 VA examination identified a worsening of psychiatric symptoms (and the RO recognizing this has assigned a 70 percent rating from such date), at no time from that date are the Veteran's psychiatric symptoms shown to have been of such severity that they met (or more nearly approximated) the criteria for the next higher (100 percent) rating.  Significantly, the Veteran is not shown to have had (nor does she allege) disabling psychiatric symptoms of sufficient gravity so as to warrant such a rating (i.e., gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar nature and gravity).  Total occupational and social impairment due to psychiatric disability simply is not shown.  The Veteran has maintained full-time employment in a responsible position throughout, cares of parents who require assistance, and is able to manage all requirements of daily living.  

The Board has also considered whether referral for extraschedular consideration is necessary.  The psychiatric symptoms (and associated impairment) shown by the factual evidence are entirely encompassed by the criteria for the [now] 50 and 70 percent schedular ratings assigned.  Therefore, the schedular criteria are not inadequate.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran is employed, and the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for cervical dysplasia is denied.

A "staged" increased (to 50 percent) rating is granted for the Veteran's psychiatric disability for the period prior to April 5, 2010, throughout, subject to the regulations governing payment of monetary awards; a rating in excess of 70 percent from that date is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


